            Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
UNITED STATES OF AMERICA            )
United States Department of Justice )
950 Pennsylvania Avenue, NW         )
Washington, DC 20530,               )                   COMPLAINT FOR CIVIL PENALTIES
                                    )                   AND INJUNCTIVE RELIEF FOR
       Plaintiff,                   )                   VIOLATIONS OF THE CLEAN AIR ACT
                                    )
                v.                  )
                                    )
DAIMLER AG                          )
Unternehmenszentrale                )
Mercedesstraße 120                  )                   Civil Action No.: 1:20-cv-2564
70372 Stuttgart                     )
Germany; and                        )
                                    )
MERCEDES-BENZ USA, LLC              )
One Mercedes-Benz Drive             )
Sandy Springs, GA 30328,            )
                                    )
       Defendants.                  )
___________________________________ )


                                            COMPLAINT

       The United States of America, by authority of the Attorney General of the United States

and at the request of the Administrator of the United States Environmental Protection Agency

(“EPA”), files this Complaint and alleges as follows:

                                   I.    NATURE OF ACTION

       1.      This is a civil action brought pursuant to Sections 204 and 205 of the Clean Air Act

(“Act”), 42 U.S.C. §§ 7523 and 7524, and the regulations promulgated pursuant to Section 202 of

the Act, 42 U.S.C. § 7521, and codified at 40 C.F.R. Part 86 (Control of Emissions from New and
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 2 of 28




In-Use Highway Vehicles and Engines). This action seeks injunctive relief and the assessment of

civil penalties against Daimler AG (“Daimler”) and Mercedes-Benz USA, LLC (“MB USA”)

(collectively “Defendants”) for violations of the Act and regulations promulgated under the Act.

                               II.   JURISDICTION AND VENUE

       2.      The United States District Court for the District of Columbia has jurisdiction over

the subject matter of this action pursuant to Sections 203, 204, and 205 of the Act, 42 U.S.C.

§§ 7522, 7523, and 7524, and 28 U.S.C. §§ 1331, 1345, and 1355.

       3.      Venue is proper in the District of Columbia pursuant to Sections 204 and 205 of the

Act, 42 U.S.C. §§ 7523 and 7524, as well as 28 U.S.C. §§ 1391(b)(2) and (c)(2) and 1395(a),

because the EPA Administrator’s principal place of business is located in this judicial district and

because violations alleged in the Complaint occurred in this judicial district.

                                      III.    DEFENDANTS

       4.      Daimler is a publically-held German corporation with its headquarters in Stuttgart,

Germany.

       5.      MB USA is a Delaware limited liability company with its headquarters in Sandy

Springs, Georgia. The company is a wholly-owned subsidiary of Daimler.

       6.      At all times relevant to this action, Defendants manufactured, sold, offered for sale,

introduced into commerce, delivered for introduction into commerce, or imported into the United

States the diesel vehicles that are the subject of this Complaint, or caused one or more of the

foregoing acts to occur.

                 IV.    STATUTORY AND REGULATORY BACKGROUND

       7.      This action arises under Title II of the Act, as amended, 42 U.S.C. § 7521 et seq.,

and the regulations promulgated thereunder, which aim to protect human health and the

                                                  2
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 3 of 28




environment by reducing emissions of nitrogen oxides (“NOx”) and other pollutants from mobile

sources of air pollution, including from new motor vehicles.

       8.      NOx is a family of highly reactive gases that play a major role in the atmospheric

reactions with volatile organic compounds that produce ozone in the atmosphere. Breathing ozone

can trigger a variety of health problems including chest pain, coughing, throat irritation, and

congestion. Breathing ozone can also worsen bronchitis, emphysema, and asthma, and can lead to

premature death. Children are at greatest risk of experiencing negative health impacts from

exposure to ozone. Additionally, recent scientific studies indicate that the direct health effects of

NOx are worse than previously understood, including respiratory problems, damage to lung tissue,

and premature death.

       9.      Section 202(a) of the Act, 42 U.S.C. § 7521(a), requires EPA to promulgate

emission standards for new motor vehicles for NOx, and other air pollutants.

       10.     Section 216(2) of the Act, 42 U.S.C. § 7550(2), defines “motor vehicle” as “any

self-propelled vehicle designed for transporting persons or property on a street or highway.”

       11.     Section 216(3) of the Act, 42 U.S.C. § 7550(3), defines “new motor vehicle” as “a

motor vehicle the equitable or legal title to which has never been transferred to an ultimate

purchaser” or, if the vehicle is imported or offered for importation, “a motor vehicle . . .

manufactured after the effective date of a regulation issued under [Section 202 of the Act, 42

U.S.C. § 7521] which is applicable to such vehicle . . . (or which would be applicable to such

vehicle . . . had it been manufactured for importation into the United States).”

       12.     Section 216(1) of the Act, 42 U.S.C. § 7550(1), defines “manufacturer” as “any

person engaged in the manufacturing or assembling of new motor vehicles, new motor vehicle

engines . . . or importing such vehicles or engines for resale, or who acts for and is under the

                                                   3
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 4 of 28




control of any such person in connection with the distribution of new motor vehicles [or] new

motor vehicle engines . . . .”

       A.      Vehicle Test Groups and Emissions Testing

       13.     Light-duty vehicles and medium-duty passenger vehicles must satisfy emission

standards for certain air pollutants, including emission standards for NOx. See, e.g., 40 C.F.R.

§§ 86.1811-04, 86.1811-09, 86.1811-10, 86.1811-12.

       14.      Manufacturers organize vehicles into “Test Groups” for purposes of demonstrating

compliance with emissions standards. 40 C.F.R. § 86.1803-01.

       15.     A Test Group is generally comprised of vehicles with similar engine design that are

subject to the same emissions standards for pollutants regulated under the Act. See 40 C.F.R.

§§ 86.1803-01, 86.1827-01(a).

       16.     EPA uses a series of tests to measure tailpipe emissions, including NOx, from

vehicles in a Test Group in order to demonstrate compliance with emissions standards. These

emissions tests include: (1) the Federal Test Procedure (“FTP”), also known as the “FTP -75,”

which EPA uses to evaluate emissions under urban driving conditions; (2) the Highway Fuel

Economy Test (“HWFET”), which EPA uses to evaluate emissions under highway driving

conditions; (3) the Supplemental Federal Test Procedure US06 (“SFTP US06”), which EPA uses

to evaluate emissions under aggressive and high-speed driving conditions; and (4) the

Supplemental Federal Test Procedure SC03 (“SFTP SC03”), which EPA uses to evaluate

emissions while a vehicle’s air conditioning is in use. See 40 C.F.R. § 1066.801(c).

       17.      Each emissions test has a set of fixed sequences, parameters, and driving cycles

used to run the test. See 40 C.F.R. §§ 1066.801(d), 1066.810 to 1066.820, 1066.831, 1066.835,

1066.840. For example, the FTP is always run in three phases with, inter alia, the same: driving

                                                 4
              Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 5 of 28




times, driving speeds, acceleration intervals, deceleration intervals, engine soak times (i.e., non-

driving and non-sampling times before or in between phases), engine “key-off” intervals, and

ambient air temperature range. 40 C.F.R. §§ 1066.801(d), 1066.815(d); see also 40 C.F.R. Part 86

app. I subsec. (a).

        18.    Some or all of each emissions test is conducted using a chassis dynamometer. A

chassis dynamometer, also called a “dyno,” uses a roller or rollers to simulate a road in a

controlled environment, like inside a building.

        B.      Certificates of Conformity and Prohibition on Uncertified Motor Vehicles

        19.    EPA administers a certification program to ensure that every new motor vehicle

introduced into United States commerce satisfies applicable emission standards. 42 U.S.C.

§ 7521. Under this program, EPA issues certificates of conformity (“COCs”) and thereby

regulates the introduction of new motor vehicles into United States commerce.

        20.    To obtain a COC, a manufacturer must submit an application to EPA for each

model year and for each Test Group of vehicles that it intends to enter into United States

commerce. 40 C.F.R. § 86.1843-01.

        21.    Each COC application must be in writing and signed by an authorized

representative of the manufacturer, and it must include a statement that the Test Group complies

with all applicable regulations found in 40 C.F.R., Chapter I. 40 C.F.R. § 86.1844-01(d).

        22.    Motor vehicles are covered by a COC only if the vehicles are as described in the

manufacturer’s application for the COC “in all material respects.” 40 C.F.R. § 86.1848-10(c)(6).

        23.    EPA issues COCs “upon such terms . . . as [the Administrator] may prescribe.”

42 U.S.C. § 7525(a)(1); see also 40 C.F.R. § 86.1848-01(b) (authorizing EPA to issue COCs on



                                                   5
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 6 of 28




any terms that are necessary and appropriate to assure that new motor vehicles satisfy the

requirements of the Act and its regulations).

       24.     Section 203(a)(1) of the Act, 42 U.S.C. § 7522(a)(1), prohibits manufacturers of

new motor vehicles from selling, offering for sale, introducing into commerce, or delivering for

introduction into commerce, or any person from importing into the United States, any new motor

vehicle not covered by a COC issued by EPA under regulations prescribed by the Act governing

vehicle emission standards.

       25.     It is also a violation of the Act to cause any of the acts set forth in Section

203(a)(1). 42 U.S.C. § 7522(a); 40 C.F.R. § 86.1854-12(a).

       C.      Prohibition on Defeat Devices and Tampering

       26.     Each COC application must include, inter alia, a list of all auxiliary emission

control devices (“AECDs”) installed on the vehicles, information about each emission control

diagnostic system in the vehicles, and a list of test results for the vehicles. 40 C.F.R.

§ 86.1844-01(d).

       27.     An AECD is “any element of design which senses temperature, vehicle speed,

engine RPM [revolutions per minute], transmission gear, manifold vacuum, or any other

parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any

part of the emission control system.” 40 C.F.R. § 86.1803-01.

       28.     An element of design is “any control system (i.e., computer software, electronic

control system, emission control system, computer logic), and/or control system calibrations,

and/or the results of systems interaction, and/or hardware items on a motor vehicle or motor

vehicle engine.” 40 C.F.R. § 86.1803-01.



                                                   6
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 7 of 28




       29.     Each COC application must also include a “justification for each AECD, the

parameters they sense and control, a detailed justification of each AECD that results in a reduction

in effectiveness of the emission control system, and [a] rationale for why it is not a defeat device

as defined under [40 C.F.R.] § 86.1809.” 40 C.F.R. § 86.1844-01.

       30.     A manufacturer violates Section 203(a)(1) of the Act, 42 U.S.C. § 7522(a)(1), if it

sells, offers for sale, introduces into commerce, delivers for introduction into commerce, or

imports a new motor vehicle containing an AECD not disclosed in the COC application because

such a vehicle is not covered by a COC issued under EPA’s regulations prescribed by the Act.

       31.     A “defeat device” is an AECD “that reduces the effectiveness of the emission

control system under conditions which may reasonably be expected to be encountered in normal

vehicle operation and use, unless: (1) [s]uch conditions are substantially included in the Federal

emission test procedure; (2) [t]he need for the AECD is justified in terms of protecting the vehicle

against damage or accident; (3) [t]he AECD does not go beyond the requirements of engine

starting; or (4) [t]he AECD applies only for emergency vehicles . . . .” 40 C.F.R. § 86.1803-01.

       32.     Section 203(a)(3)(B) of the Act, 42 U.S.C. § 7522(a)(3)(B), makes it a violation

“for any person to manufacture or sell, or offer to sell, or install, any part or component intended

for use with, or as part of, any motor vehicle or motor vehicle engine, where a principal effect of

the part or component is to bypass, defeat, or render inoperative any device or element of design

installed on or in a motor vehicle or motor vehicle engine in compliance with regulations under

[Title II of the Act], and where the person knows or should know that such part or component is

being offered for sale or installed for such use or put to such use.”

       33.     Section 203(a)(3)(A) of the Act, 42 U.S.C. § 7522(a)(3)(A), prohibits any person

from removing or rendering inoperative any device or element of design installed on a motor

                                                   7
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 8 of 28




vehicle in compliance with the regulations promulgated under Title II of the Act prior to its sale

and delivery to the ultimate purchaser. This provision also prohibits any person from knowingly

removing or rendering inoperative any device or element of design installed on a motor vehicle in

compliance with the regulations promulgated under Title II of the Act after its sale and delivery to

the ultimate purchaser.

       34.     It is also a violation of the Act to cause any of the acts set forth in Section

203(a)(3). 42 U.S.C. § 7522(a).

       D.      Reporting Requirements

       35.     Section 208(a) of the Act, 42 U.S.C. § 7542(a), requires that “[e]very manufacturer

of new motor vehicles . . . establish and maintain records, perform tests . . . make reports, and

provide information the Administrator may reasonably require to determine whether the

manufacturer or other person has acted or is acting in compliance” with Part A of Title II of the

Act.

       36.     Section 203(a)(2) of the Act, 42 U.S.C. § 7522(a)(2), prohibits any person from

failing or refusing to make reports or to provide information to EPA pursuant to Section 208 of the

Act, 42 U.S.C. § 7542. See also 40 C.F.R. § 86.1854-12(a)(2)(i).

       37.     It is also a violation of the Act to cause any of the acts set forth in Section

203(a)(2). 42 U.S.C. § 7522(a); 40 C.F.R. § 86.1854-12(a).

                                V.     GENERAL ALLEGATIONS

       38.     Daimler is a “person” within the meaning of Section 302(e) of the Act, 42 U.S.C.

§ 7602(e), because the definition of “person” includes corporations.

       39.     Daimler is a “manufacturer” within the meaning of Section 216(1) of the Act,

42 U.S.C. § 7550(1), because it manufactures, assembles, and imports new motor vehicles.

                                                   8
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 9 of 28




       40.     MB USA is a “person” within the meaning of Section 302(e) of the Act, 42 U.S.C.

§ 7602(e), because the definition of “person” includes an association and a limited liability

company is a business association.

       41.     MB USA is a “manufacturer” within the meaning of Section 216(1) of the Act,

42 U.S.C. § 7550(1), because it acts for and is under the control of Daimler in connection with the

distribution of new motor vehicles. MB USA is also listed as a “manufacturer” in certain COC

applications submitted to EPA for vehicles listed under Table A below.

       42.     Defendants sold, offered for sale, introduced into commerce, delivered for

introduction into commerce, or imported into the United States (or caused one or more of the

foregoing acts) the following new motor vehicles (hereinafter collectively referred to as the

“Subject Vehicles”):

                                     Table A (Subject Vehicles)

                         Model Year                   Vehicle Make               Test Group

        a.                   2009                        GL320                 9MBXT03.0U2B

        b.                   2009                        ML320                 9MBXT03.0U2A

        c.                   2009                         R320                 9MBXT03.0U2A

        d.                   2010                        GL350                 AMBXT03.0U2B

        e.                   2010                        ML350                 AMBXT03.0U2A

        f.                   2010                         R350                 AMBXT03.0U2A

        g.                   2010                    Sprinter 6-cyl.           AMBXT03.0HD1
                                                (OM642), 3.8T and 5T
                                                  (Freightliner 2500,
                                                   Freightliner 3500,
                                                  Sprinter 2500 CDI,
                                                 Sprinter 3500 CDI)


                                                  9
     Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 10 of 28




               Model Year             Vehicle Make       Test Group

h.                2010              Sprinter 6-cyl.     AMBXT03.0HD2
                                (OM642), 3.8T and 5T
                                  (Freightliner 3500,
                                 Sprinter 3500 CDI)
i.                2011                   E350           BMBXV03.0U2B

j.                2011            GL350 4MATIC          BMBXT03.0U2B

k.                2011            ML350 4MATIC          BMBXT03.0U2A

l.                2011                R350 4MATIC       BMBXT03.0U2A

m.                2011               Sprinter 6-cyl.    BMBXT03.0HD1
                                (OM642), 3.8T and 5T
                                  (Freightliner 2500,
                                   Freightliner 3500,
                                  Sprinter 2500 CDI,
                                 Sprinter 3500 CDI)
n.                2011               Sprinter 6-cyl.    BMBXT03.0HD2
                                (OM642), 3.8T and 5T
                                  (Freightliner 3500,
                                 Sprinter 3500 CDI)
o.                2012             E350 BLUETEC         CMBXV03.0U2B

p.                2012            GL350 BLUETEC         CMBXT03.0U2B
                                     4MATIC

q.                2012            R350 BLUETEC          CMBXT03.0U2B
                                     4MATIC
r.                2012            ML350 4MATIC          CMBXT03.0U2A

s.                2012                S350 4MATIC       CMBXV03.0U2A

t.                                   Sprinter 6-cyl.
                                (OM642), 3.8T and 5T
                                  (Freightliner 2500,
                  2012                                  CMBXT03.0HD1
                                   Freightliner 3500,
                                  Sprinter 2500 CDI,
                                 Sprinter 3500 CDI)
u.                2012               Sprinter 6-cyl.    CMBXT03.0HD2
                                (OM642), 3.8T and 5T
                                  (Freightliner 3500,
                                 Sprinter 3500 CDI)
                                 10
      Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 11 of 28




                Model Year             Vehicle Make       Test Group

v.                 2013                    E350          DMBXV03.0U2B

w.                 2013            GL350 4MATIC          DMBXT03.0U2A

x.                 2013           ML350 BLUETEC          DMBXT03.0U2A
                                     4MATIC
y.                 2013           GLK250 4MATIC          DMBXT02.2U2A
                                     (OM651)
z.                 2013           GL350 BlueTEC -        DMBXT03.0U2C
                                     4MATIC
aa.                2013           ML350 BlueTEC -        DMBXT03.0U2C
                                     4MATIC
bb.                2013            S350 4MATIC           DMBXV03.0U2A

cc.                2013               Sprinter 6-cyl.    DMBXT03.0HD1
                                 (OM642), 3.8T and 5T
                                   (Freightliner 2500,
                                    Freightliner 3500,
                                   Sprinter 2500 CDI,
                                  Sprinter 3500 CDI)
dd.                2013               Sprinter 6-cyl.    DMBXT03.0HD2
                                 (OM642), 3.8T and 5T
                                   (Freightliner 3500,
                                  Sprinter 3500 CDI)
ee.                2014              E250 (OM651)        EMBXJ02.2U2A

ff.                2014            E250 4MATIC           EMBXJ02.2U2A
                                      (OM651)
gg.                2014            GL350 4MATIC          EMBXT03.0U2A

hh.                2014            ML350 4MATIC          EMBXT03.0U2A

ii.                2014            GLK250 (OM651)        EMBXJ02.2U2A

jj.                2014               Sprinter 4-cyl.    EMBXT02.2HD1
                                 (OM651), 3.8T and 5T
                                   (Freightliner 2500,
                                    Freightliner 3500,
                                   Sprinter 2500 CDI,
                                  Sprinter 3500 CDI)




                                  11
      Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 12 of 28




                Model Year             Vehicle Make       Test Group

kk.                2014               Sprinter 4-cyl.    EMBXT02.2HD2
                                 (OM651), 3.8T and 5T
                                   (Freightliner 3500,
                                  Sprinter 3500 CDI)
ll.                2014               Sprinter 6-cyl.    EMBXT03.0HD1
                                 (OM642), 3.8T and 5T
                                   (Freightliner 2500,
                                    Freightliner 3500,
                                   Sprinter 2500 CDI,
                                  Sprinter 3500 CDI)
mm.                2014               Sprinter 6-cyl.    EMBXT03.0HD2
                                 (OM642), 3.8T and 5T
                                   (Freightliner 3500,
                                  Sprinter 3500 CDI)
nn.                2015              E250 (OM651)        FMBXJ02.1U2A

oo.                2015                E250 4MATIC       FMBXJ02.1U2A
                                         (OM651)
pp.                2015                   GL350          FMBXT03.0U2A

qq.                2015            GLK250 (OM651)        FMBXJ02.1U2A

rr.                2015            ML250 (OM651)         FMBXT02.1U2A

ss.                2015               Sprinter 4-cyl.    FMBXT02.1HD1
                                 (OM651), 3.8T and 5T
                                   (Freightliner 2500,
                                    Freightliner 3500,
                                   Sprinter 2500 CDI,
                                  Sprinter 3500 CDI)
tt.                2015               Sprinter 4-cyl.    FMBXT02.1HD2
                                 (OM651), 3.8T and 5T
                                   (Freightliner 3500,
                                  Sprinter 3500 CDI)
uu.                2015               Sprinter 4-cyl.    FMBXT02.1HD3
                                 (OM651), 3.8T and 5T
                                   (Freightliner 2500,
                                    Freightliner 3500,
                                   Sprinter 2500 CDI,
                                  Sprinter 3500 CDI)




                                  12
       Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 13 of 28




                 Model Year             Vehicle Make         Test Group

vv.                 2015               Sprinter 4-cyl.      FMBXT02.1HD4
                                  (OM651), 3.8T and 5T
                                    (Freightliner 3500,
                                    Sprinter 3500 CDI)
ww.                 2015               Sprinter 6-cyl.      FMBXT03.0HD1
                                  (OM642), 3.8T and 5T
                                    (Freightliner 2500,
                                     Freightliner 3500,
                                    Sprinter 2500 CDI,
                                    Sprinter 3500 CDI)
xx.                 2015               Sprinter 6-cyl.      FMBXT03.0HD2
                                  (OM642), 3.8T and 5T
                                    (Freightliner 3500,
                                    Sprinter 3500 CDI)
yy.                 2015               Sprinter 6-cyl.      FMBXT03.0HD3
                                  (OM642), 3.8T and 5T
                                  (Freightliner 2500 4x4,
                                  Sprinter 2500 CDI 4x4)
zz.                 2015               Sprinter 6-cyl.      FMBXT03.0HD4
                                  (OM642), 3.8T and 5T
                                  (Freightliner 3500 4x4,
                                  Sprinter 3500 CDI 4x4
aaa.                2016              E250 (OM651)          GMBXV02.1U2B

bbb.                2016              E250 4MATIC           GMBXV02.1U2B
                                         (OM651)
ccc.                2016            GL350 BLUETEC           GMBXT03.0U2A
                                         4MATIC
ddd.                2016           GLE300 d 4MATIC          GMBXT02.1U2A
                                         (OM651)
eee.                2016               Sprinter 4-cyl.      GMBXT02.1HD1
                                  (OM651), 3.8T and 5T
                                    (Freightliner 2500,
                                     Freightliner 3500,
                                    Sprinter 2500 CDI,
                                   Sprinter 3500 CDI)
fff.                2016               Sprinter 4-cyl.      GMBXT02.1HD2
                                  (OM651), 3.8T and 5T
                                    (Freightliner 3500,
                                   Sprinter 3500 CDI)




                                   13
               Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 14 of 28




                           Model Year                  Vehicle Make             Test Group

        ggg.                  2016                   Sprinter 4-cyl.         GMBXT02.1HD3
                                                (OM651), 3.8T and 5T
                                                  (Freightliner 2500,
                                                   Freightliner 3500,
                                                  Sprinter 2500 CDI,
                                                  Sprinter 3500 CDI)
        hhh.                  2016                   Sprinter 4-cyl.         GMBXT02.1HD4
                                                (OM651), 3.8T and 5T
                                                  (Freightliner 3500,
                                                  Sprinter 3500 CDI)
        iii.                  2016                   Sprinter 6-cyl.         GMBXT03.0HD1
                                                (OM642), 3.8T and 5T
                                                  (Freightliner 2500,
                                                   Freightliner 3500,
                                                  Sprinter 2500 CDI,
                                                  Sprinter 3500 CDI)
        jjj.                  2016                   Sprinter 6-cyl.         GMBXT03.0HD2
                                                (OM642), 3.8T and 5T
                                                  (Freightliner 3500,
                                                  Sprinter 3500 CDI)
        kkk.                  2016                   Sprinter 6-cyl.         GMBXT03.0HD3
                                                (OM642), 3.8T and 5T
                                                (Freightliner 2500 4x4,
                                                Sprinter 2500 CDI 4x4)
        lll.                  2016                   Sprinter 6-cyl.         GMBXT03.0HD4
                                                (OM642), 3.8T and 5T
                                                (Freightliner 3500 4x4,
                                                Sprinter 3500 CDI 4x4)
        mmm.                  2016               GLE350d – 4MATIC            GMBTX03.0U2A



       43.       Each of the Subject Vehicles is equipped with a BlueTEC diesel engine.

       44.       Daimler or entities associated with Daimler manufactured and assembled each of

the Subject Vehicles with the intent that the vehicles would be imported into the United States,

sold, offered for sale, introduced into commerce, or delivered for introduction into commerce.

       45.       In total, Defendants imported about 174,000 Subject Vehicles into the United States



                                                  14
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 15 of 28




and sold about 250,000 Subject Vehicles in the United States.

       46.     Defendants submitted COC applications for each Test Group containing the Subject

Vehicles to EPA using the Agency’s online database, then known as “Verify.”

       47.     Defendants certified that the vehicles covered by each Test Group, including the

Subject Vehicles, were free of defeat devices and strategies.

       48.     Defendants submitted lists of AECDs for the Subject Vehicles in each Test Group

with the COC applications.

       49.     Defendants represented that the Subject Vehicles complied with all applicable

emissions regulations, including the regulations found under 40 C.F.R. Part 86.

       50.     Each of Defendants’ COC applications constituted a “report [and/or] information

the Administrator may reasonably require” to assess compliance with the Act, within the meaning

of Section 208(a) of the Act, 42 U.S.C. § 7542(a).

       51.     EPA issued COCs for the Subject Vehicles based on the information provided and

representations made by Defendants in the COC applications and on the Verify system.

       52.     The COC for each Subject Vehicle states on its face that the certificate covers only

those new motor vehicles that conform, in all material respects, to the design specifications

provided to EPA in the COC application for the vehicles.

       A.      Emissions Control Devices and Elements of Design in the Subject Vehicles

               i.     Engine Control Systems and Engine After-Treatment Systems

       53.     Engine control systems and engine after-treatment systems can reduce NOx from

diesel engines. Diesel vehicles may use a combination of these systems to comply with emission

standards.

       54.     Engine control systems lower NOx emissions by reducing the amount of NOx

                                                 15
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 16 of 28




formed in a vehicle’s engine during combustion. An “exhaust gas recirculation” (“EGR”) system

is one example of an engine control system. An EGR system recirculates some of the exhaust gas

to the combustion chamber, lowering the peak combustion temperature of and the oxygen

concentration in the chamber, and thereby reducing the formation of NOx in the engine.

       55.     Each Subject Vehicle contains an EGR system.

       56.     After-treatment systems lower NOx emissions by removing NOx from the exhaust

after combustion but before emission from a vehicle’s tailpipe. A “selective catalytic reduction”

(“SCR”) system is one example of an after-treatment system. An SCR system injects a urea

solution into the exhaust (generically known as diesel exhaust fluid or “DEF”), producing a

chemical reaction that reduces some of the NOx to nitrogen and water.

       57.     Each Subject Vehicle contains an SCR system that uses DEF. The DEF used in the

Subject Vehicles is frequently referred to as “AdBlue,” which is brand-name DEF trademarked by

the German Association of the Automotive Industry.

       58.     Each Subject Vehicle’s SCR system operates in two DEF dosing modes: “Fill-

Level (“FL”) Mode” and “Feed-Forward (“FF”) Mode.” The amount of DEF dosed in each mode

is determined by a variety of defined calibrations based on factors that include: exhaust gas

temperature and flowrate, SCR catalyst temperature, NOx mass and flowrate, engine temperature,

DEF consumption, ammonia storage, engine operating time, and driving patterns.

       59.     The calibrations operate differently in FL Mode and FF Mode, and a Subject

Vehicle may switch between modes during operation.

               ii.    Electronic Control Modules in the Subject Vehicles

       60.     Modern vehicle engines are equipped with electronic control modules (“ECMs”),

also known as electronic control units (“ECUs”), which control functions in the motor vehicles

                                                 16
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 17 of 28




using software integrated in the ECM hardware. For each function (e.g., the rate of fuel injected

into the engine), the software includes algorithms or calibrations that process inputs (e.g., engine

temperature) to the ECM and send a control signal to engine components to perform certain

actions depending on those inputs.

       61.     An ECM may have 20,000 or more configurable parameters. These parameters

range from “Bits,” which switch a function on or off, to threshold values programmed into the

ECM’s software maps to trigger changes in vehicle performance when certain conditions are met

(e.g., to adjust emission control functions in a vehicle after the vehicle’s SCR catalyst temperature

and exhaust gas mass flow surpass a certain threshold).

       62.     Each Subject Vehicle contains an ECM.

       63.     ECM software is an AECD within the meaning of 40 C.F.R. § 86.1803-01 if it

senses inputs, like temperature, speed, or transmission gear, and then sends a message that affects

the operation of an emission control system in the vehicle.

               iii.    Onboard Diagnostics Systems in the Subject Vehicles

       64.     Manufacturers must equip new motor vehicles with an Onboard Diagnostics

(“OBD”) system. 42 U.S.C. § 7521(m); 40 C.F.R. § 86.1806-05.

       65.     An OBD system is computer software that monitors and evaluates various

emissions controls and components in a vehicle, like the vehicle’s EGR and SCR systems. Id. at

§ 86.1806-05(b).

       66.     The OBD system illuminates a malfunction indicator lamp (“MIL”), commonly

known as a “check engine light,” on the vehicle’s dashboard if it identifies a deterioration or

malfunction in a system that may affect emissions controls, and the system stores codes



                                                  17
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 18 of 28




corresponding to detected malfunctions. Id. at 86.1806-05(b)–(d).

       67.     Each Subject Vehicle contains an OBD system.

       B.      Undisclosed AECDs in the Subject Vehicles

       68.     The COC applications for the Subject Vehicles describe elements of design that

Defendants installed in the Subject Vehicles to comply with federal emissions regulations,

including engine control systems, engine after-treatment systems, and OBD monitoring systems.

       69.     The COC applications for the Subject Vehicles describe, and each of the Subject

Vehicles contains, an EGR system that Defendants installed to control and reduce NOx emissions

from the vehicles.

       70.     The COC applications for the Subject Vehicles describe, and each of the Subject

Vehicles contains, an SCR system that Defendants installed to control and reduce NOx emissions

from the vehicles.

       71.     The COC applications for the Subject Vehicles describe, and each of the Subject

Vehicles contains, an OBD system that Defendants installed to monitor emissions control systems.

       72.     Each engine control system, engine after-treatment system, and OBD monitoring

system described in the COC applications and installed in the Subject Vehicles, and each

component thereof, is a device or element of design Defendants installed in the Subject Vehicles

to comply with regulations promulgated under Title II of the Act.

       73.     Each Subject Vehicle’s ECM uses specific software functions and calibrations that

are AECDs. These AECDs rely on inputs, like vehicle speed, temperature of SCR catalyst,

duration of engine operation, and NOx concentration in engine exhaust, to activate, modulate,

delay, or deactivate parts of each Subject Vehicle’s emission control system.

       74.     During the emissions tests required to obtain a COC, the Subject Vehicles’ ECM

                                                18
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 19 of 28




software functions and calibrations operate the EGR system, SCR system, and OBD system in a

manner to produce emission results that are compliant with EPA’s emission standards.

       75.     When the Subject Vehicles are not undergoing the emissions tests, AECDs that

Defendants installed in each of the Subject Vehicles cause each vehicle’s engine control system,

engine after-treatment system, or OBD monitoring system to perform differently than the systems

perform on the tests, reducing the effectiveness of the emission control system.

       76.     For example, during the emissions tests required to obtain a COC, each Subject

Vehicle’s OBD monitoring system software suppressed, delayed, or accelerated certain functions,

such that the functions operated differently during the tests than during normal operation and use,

reducing the effectiveness of the emission control system.

       77.     Defendants’ actions have increased NOx emissions from the Subject Vehicles

during real-world driving scenarios to levels exceeding the NOx emission standards to which the

vehicles were certified. The magnitude of the increase in emissions depends on, inter alia, the

type of Subject Vehicle and the driving conditions (e.g., city or highway).

       78.     Each Subject Vehicle contains one or more AECDs that Defendants did not

disclose, describe, or justify in their application for the COC that purportedly covers the Subject

Vehicle.

       79.     In their application for the COC that covers each Subject Vehicle, Defendants

failed to disclose at least the following 16 AECDs, which, when engaged individually or in

combination with other AECDs, impact each Subject Vehicle’s engine control system, engine

after-treatment system, or OBD monitoring system:




                                                 19
        Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 20 of 28




                         Table B (Undisclosed AECDs)

                 AECD                               Description

a.   AECD #1                 Strategy that uses dual modes of DEF dosing (FL mode and
     (“SCR dual-dosing       FF mode) in the SCR system.
     system”)
b.   AECD #2                 Calibration that switches between FL Mode and FF Mode
     (“Bit 15”)              based on DEF consumption.
c.   AECD #3                 Calibration that switches between FL Mode and FF Mode
     (“Bit 14”)              based on SCR temperature and time since ignition.
d.   AECD #4                 Calibration that switches between FL mode and FF mode
     (“Bit 13”)              based on NOx mass flow, SCR temperature, and integrated
                             NOx mass flow.
e.   AECD #5                 Calibration that switches between FL mode and FF mode
     (“Bit 7”)               before a diesel particulate filter regeneration.
f.   AECD #6                 Calibration that switches between FL Mode and FF Mode
     (“Bit 3”)               based on NOx mass flow.
g.   AECD #7                 Calibration that switches between FL Mode and FF Mode
     (“Bit 2”)               based on exhaust gas flow.
h.   AECD #8                 Calibration that switches between FL Mode and FF Mode
     (“Bit 1”)               based on SCR temperature.
i.   AECD #9                 Calibration that switches between FL Mode and FF Mode
     (“Bit 0”)               in response to an error signal.
j.   AECD #10                Calibration map that adjusts estimated NOx conversion
                             efficiency in FL Mode based on factors that include SCR
                             temperature, exhaust gas flow, and integrated NOx.
k.   AECD #11                Calibration that, under certain conditions, increases the
                             amount of DEF injected into the SCR system immediately
                             after ignition when the vehicle is operating in FL Mode.
l.   AECD #12                Calibration that adjusts DEF dosing in FL Mode based on
                             time since ignition, catalyst age, accumulated NOx mass
                             flow, and the amount of DEF previously dosed into the
                             catalyst.




                                      20
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 21 of 28




 m.     AECD #13                         Calibration mapping that adjusts target NOx conversion
                                         efficiency in FF Mode based on threshold values that
                                         include: SCR catalyst temperature, exhaust gas mass flow
                                         rate, DEF consumption, engine speed, fuel injection, NOx
                                         mass flow, SCR age, hydrocarbon loading, and stored
                                         ammonia.
 n.     AECD #14 to AECD #16             Three separate OBD functions that each independently
                                         control the timing, duration, and frequency of operation of
                                         certain OBD monitors.


       80.     Defendants installed one or more of the undisclosed AECDs listed in Table B in

each Subject Vehicle.

       81.     When engaged individually or in combination with other AECDs, several of the

undisclosed AECDs listed in Table B are—as calibrated by Defendants in the Subject Vehicles—

defeat devices, because the devices have the principal effect of bypassing, defeating, removing, or

rendering inoperative engine control systems or after-treatment control systems in each Subject

Vehicle. For example, AECD #2 (Bit 15) and AECD #7 (Bit 2), both of which Defendants

installed in every Subject Vehicle, are defeat devices that impact the vehicles’ SCR systems.

Strategies that appear on some but not all Subject Vehicles may also be determined to be defeat

devices upon additional investigation.

       82.     Each undisclosed AECD listed in Table B above is a design specification that

differs in material respect from the design specifications Defendants disclosed in the Subject

Vehicles’ COC applications.

       83.     The Subject Vehicles therefore are not covered by a COC.

       84.     Subject Vehicles not covered by a COC because they contain one or more

undisclosed AECD listed in Table B above remain in commerce and use within the United States

and within the District of Columbia.
                                                  21
             Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 22 of 28




       85.     Subject Vehicles containing at least one or more defeat device remain in commerce

and use within the United States and within the District of Columbia.

       C.      Development of Undisclosed AECDs

       86.     Defendants developed and installed one or more of the Undisclosed AECDs listed

in Table B above to boost sales of the Subject Vehicles in the United States.

       87.     While increasing NOx emissions from the Subject Vehicles during normal

operation and use above levels achieved on the emissions tests, the Undisclosed AECDs allowed

the vehicles to perform in a variety of consumer-desirable ways, including allowing for fewer DEF

tank refills, better fuel mileage, and fewer MILs.

       88.     Defendants knew or should have known that one or more undisclosed AECD listed

in Table B was part of each Subject Vehicle and that several of the AECDs listed in Table B, such

as AECDs #2 and #7, would have the principal effect of bypassing, defeating, removing, or

rendering inoperative the engine control system, engine after-treatment system, or OBD

monitoring system in the Subject Vehicles in which they were installed.

                             VI.     FIRST CLAIM FOR RELIEF
    (Section 203(a)(1): Sale, Offer for Sale, Introduction or Delivery for Introduction into
            Commerce, or Import of New Motor Vehicles Not Covered by COCs )

       89.     The United States re-alleges and incorporates paragraphs 1 through 88 herein.

       90.     Defendants sold, offered for sale, introduced into commerce, delivered for

introduction into commerce, or imported (or caused any of the foregoing) the Subject Vehicles,

which are not covered by a COC issued under EPA’s regulations prescribed by the Act because

the vehicles are equipped with AECDs that Defendants did not disclose in the COC applications

that purportedly cover the vehicles.



                                                 22
              Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 23 of 28




        91.     Defendants each violated Section 203(a)(1) of the Act, 42 U.S.C. § 7522(a)(1), by

selling, offering for sale, introducing into commerce, delivering for introduction into commerce, or

importing new motor vehicles that are not covered by a COC, or by causing any of the foregoing

acts.

        92.     Each violation of Section 203(a)(1) of the Act, 42 U.S.C. § 7522(a)(1), is a separate

offense with respect to each new motor vehicle.

        93.     Under Sections 204(a) and 205(a) of the Act, 42 U.S.C. §§ 7523(a) and 7524(a),

and 40 C.F.R. § 19.4, Defendants are each liable for injunctive relief and civil penalties of up to

$37,500 per vehicle for each violation occurring between January 13, 2009 and November 2,

2015, and up to $45,268 per vehicle for each violation occurring after November 2, 2015.

                          VII.   SECOND CLAIM FOR RELIEF
  (Section 203(a)(3)(B): Manufacturer, Sale, Offer for Sale, or Installation of Defeat Device)

        94.     The United States re-alleges and incorporates paragraphs 1 through 93 herein.

        95.     Defendants manufactured, sold, offered for sale, or installed (or caused any of the

foregoing) parts or components, including several of the AECDs listed in Table B above, such as

AECDs #2 and #7, intended for use with, or as part of, the Subject Vehicles where a principal

effect of the part or component is to bypass, defeat, or render inoperative a device or element of

design installed on or in the Subject Vehicles in compliance with regulations under Title II of the

Act, and Defendants “[knew] or should [have known] that such part of component [was] being

offered for sale or installed for such use or put to such use.”

        96.     Defendants each violated Section 203(a)(3)(B) of the Act, 42 U.S.C.

§ 7522(a)(3)(B), by manufacturing, selling, offering for sale, or installing defeat devices in the

Subject Vehicles, or causing any of the foregoing acts.


                                                   23
               Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 24 of 28




        97.      Each part or component that constitutes a defeat device which Defendants

manufactured, sold, offered for sale, or installed in the Subject Vehicles (or the causing thereof) is

a separate violation of Section 203(a)(3)(B) of the Act, 42 U.S.C. § 7522(a)(3)(B).

        98.      Under Sections 204(a) and 205(a) of the Act, 42 U.S.C. §§ 7523(a) and 7524(a),

and 40 C.F.R. § 19.4, Defendants are each liable for injunctive relief and civil penalties of up to

$3,750 per part or component that constitutes a defeat device per Subject Vehicle for each

violation occurring between January 12, 2009, and November 2, 2015, and up to $4,527 per part

or component that constitutes a defeat device per Subject Vehicle for each violation occurring

after November 2, 2015.

                               VIII. THIRD CLAIM FOR RELIEF
                                (Section 203(a)(3)(A): Tampering)

        99.      The United States re-alleges and incorporates paragraphs 1 through 98 herein.

        100.     The undisclosed AECDs listed in Table B above, individually or in combination

with other AECDs, have the effect of removing or rendering inoperative devices or elements of

design installed on or in the Subject Vehicles in compliance with regulations promulgated under

Title II of the Act.

        101.     Defendants each violated Section 203(a)(3)(A), 42 U.S.C. § 7522(a)(3)(A), by

incorporating the undisclosed AECDs listed in Table B above in the Subject Vehicles, thereby

removing or rendering inoperative elements of the emissions control system installed in a new

motor vehicle in compliance with regulations promulgated under Title II of the Act, or by causing

any of the foregoing acts.




                                                  24
              Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 25 of 28




       102.     Each Subject Vehicle equipped with one or more of the undisclosed AECDs listed

in Table B above represents a separate violation of Section 203(a)(3)(A) of the Act, 42 U.S.C.

§ 7522(a)(3)(A).

       103.     Under Sections 204(a) and 205(a) of the Act, 42 U.S.C. §§ 7523(a) and 7524(a),

and 40 C.F.R. § 19.4, Defendants are each liable for injunctive relief and civil penalties of up to

$37,500 per Subject Vehicle for each violation occurring between January 12, 2009, and

November 2, 2015, and up to $45,268 per Subject Vehicle for each violation occurring after

November 2, 2015.

                             IX.   FOURTH CLAIM FOR RELIEF
                            (Section 203(a)(2): Reporting Violations)

       104.     The United States re-alleges and incorporates paragraphs 1 through 103 herein.

       105.     Defendants failed or caused the failure to disclose the existence of the undisclosed

AECDs listed in Table B above in the COC applications for the Subject Vehicles, information

reasonably required by the Administrator to determine whether Defendants have acted or are

acting in compliance with Part A of Title II of the Act.

       106.     Defendants each violated Section 203(a)(2) of the Act, 42 U.S.C. § 7522(a)(2), by

failing or causing the failure to disclose one or more of the undisclosed AECDs listed in Table B

above in COC applications for Test Groups of new motor vehicles.

       107.     Each failure to provide reports or information described above is a separate

violation of Section 203(a)(2) of the Act, 42, U.S.C. § 7522(a)(2).

       108.     Under Sections 204(a) and 205(a) of the Act, 42 U.S.C. §§ 7523(a) and 7524(a),

and 40 C.F.R. § 19.4, Defendants are each liable for injunctive relief and civil penalties of up to

$37,500 per day of violation for each violation occurring between January 12, 2009, and


                                                  25
            Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 26 of 28




November 2, 2015, and up to $45,268 per day of violation for each violation occurring after

November 2, 2015.

                                   X.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, the United States of America, respectfully requests that the Court

provide the following relief:

       a.      Permanently enjoin Defendants from selling, offering for sale, introducing into

commerce, delivering for introduction into commerce, or importing into the United States (or

causing any of the foregoing acts with respect to) any new motor vehicle not covered by a COC

issued by EPA in accordance with the Act and the regulations promulgated thereunder.

       b.      Permanently enjoin Defendants from selling, offering for sale, introducing into

commerce, delivering for introduction into commerce, or importing into the United States (or

causing any of the foregoing acts with respect to) any new motor vehicle equipped with an AECD,

except in compliance with the Act and the regulations promulgated thereunder.

       c.      Order Defendants to take appropriate steps to remedy and prevent the violations of

Sections 203(a)(1) alleged above, including, but not limited to, mitigation of excess NOx emissions

from the Subject Vehicles.

       d.      Enter a judgment that Defendants are each liable to the United States for civil

penalties for each violation of Section 203(a) of the Act and assess civil penalties against

Defendants as follows:

               i.        For violations of Section 203(a)(1) of the Act: up to $37,500 per Subject

       Vehicle for each violation occurring between January 12, 2009, and November 2, 2015, and

       up to $45,268 per Subject Vehicle for each violation occurring after November 2, 2015;



                                                   26
     Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 27 of 28




       ii.     For violations of Section 203(a)(3)(B) of the Act: up to $3,750 per part or

component that constitutes a defeat device per Subject Vehicle for each violation occurring

between January 12, 2009, and November 2, 2015, and up to $4,527 per part or component

that constitutes a defeat device per Subject Vehicle for each violation occurring after

November 2, 2015;

       iii.    For violations of Section 203(a)(3)(A) of the Act: up to $37,500 per Subject

Vehicle for each violation occurring between January 12, 2009, and November 2, 2015, and

up to $45,268 per Subject Vehicle for each violation occurring after November 2, 2015;

       iv.     For violations of Section 203(a)(2) of the Act: up to $37,500 per day of

violation for each violation occurring between January 12, 2009, and November 2, 2015,

and up to $45,268 per day of violation for each violation occurring after November 2, 2015;

e.     Award the United States its costs in this action; and

f.     Grant such other and further relief as the Court deems just and proper.




                                          27
              Case 1:20-cv-02564 Document 1 Filed 09/14/20 Page 28 of 28




                                 Respectfully submitted,



                                  JEFFREY BOSSERT CLARK
                                  Assistant Attorney General
                                  United States Department of Justice
                                  Environment & Natural Resources Division
                                  950 Pennsylvania Ave., NW
                                  Washington, DC 20530



                                  /s/ Stefan J. Bachman
                                  STEFAN J. BACHMAN
                                  Trial Attorney
                                  LORI JONAS (436916)
                                  Assistant Section Chief
                                  STEVEN O’ROURKE
                                  Senior Attorney
                                  JEROME W. MacLAUGHLIN (433946)
                                  Senior Counsel
                                  United States Department of Justice
                                  Environment & Natural Resources Division
                                  Environmental Enforcement Section
                                  PO Box 7611, Ben Franklin Station
                                  Washington, DC 20044
                                  Telephone: (202) 616-6536 (Bachman)
                                  Facsimile: (202) 514-0097
                                  Email: Stefan.Bachman@usdoj.gov



Of Counsel:

KELLIE ORTEGA
BRIANNA IDDINGS
Attorney-Advisors
US Environmental Protection Agency
Air Enforcement Division
1200 Pennsylvania Ave., NW
Washington, DC 20460




                                            28
